Citation Nr: 1548668	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 13, 2007 for the assignment of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a December 2007 rating decision of the RO in Winston-Salem, North Carolina.  

In a decision dated in May 2014, the Board denied assignment of a schedular rating in excess of 70 percent for posttraumatic stress disorder for the period prior to March 7, 2011 and referred the matter of entitlement to TDIU for the period prior to September 13, 2007 to the RO for adjudication.  The Veteran appealed that decision to the Veterans Court.  In a singe-judge decision dated in April 2015, the Veterans Court vacated the Board's May 2014 decision only to the extent that it referred, and did not remand, the matter of entitlement to TDIU prior to September 13, 2007.  The Veterans Court dismissed the appeal as to the rating for posttraumatic stress disorder and it is no longer before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a December 2007 rating decision, arising from a claim received on September 13, 2007, the RO granted a 50 percent rating for PTSD and denied TDIU entitlement.  The Veteran appealed both issues; and, over the course of his appeal, the Veteran received a 100 percent schedular rating for PTSD, effective March 7, 2011, and received TDIU from September 13, 2007 to March 7, 2011, thus encompassing the entire period from the September 13, 2007 claim until present.  

The issue here stems from the RO's February 2012 decision which extended the TDIU grant back to the date of claim.  In March 2012, the Veteran filed a Notice of Disagreement stating the effective date for the total rating should be March 2005 (prior to the date of claim), the date he became unable to work.  The RO issued a Statement of the Case in July 2013, but characterized the issue ambiguously as "Entitlement to an evaluation of 100 percent prior to March 7, 2011."  In the May 2014 Board decision, the Board adjudicated the issue of entitlement to an increased schedular rating higher than 70 percent for service-connected PTSD prior to March 7, 2011 and referred back the issue of entitlement to TDIU prior to September 13, 2007.  

In the April 2015 decision, the Veterans Court found that the Board erred in its May 2014 decision when it referred to the RO, rather than remand, the issue of entitlement to an effective date earlier than September 13, 2007 for the assignment of TDIU.  The Veterans Court found that the Board had jurisdiction over the issue in light of the Veteran's timely Notice of Disagreement, which it found encompassed both issues, and that the proper course was to remand the TDIU issue to the RO for issuance of a Statement of the Case addressing that matter, in accordance with Manlincon v. West, 12 Vet. App. 238 (1999) (where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued).  

The Board is bound by the Order of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Veterans Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

Prepare and dispatch to the Veteran a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than September 13, 2007 for the assignment of a total disability rating based on unemployability due to service-connected disability, and, in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over the remanded issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


